IN THE SUPREME COURT OF THE STATE OF DELAWARE

PATRICK F. CROLL,                      §
                                       §     No. 207, 2016
      Petitioner Below,                §
      Appellant,                       §     Court Below—Superior Court
                                       §     of the State of Delaware
      v.                               §
                                       §     C.A. No. N16M-04-046
STATE OF DELAWARE,                     §
                                       §     Cr. ID Nos. 0803007023
      Respondent Below,                §                 0801001836
      Appellee.                        §

                          Submitted: May 20, 2016
                          Decided:   July 18, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                   ORDER

      This 18th day of July 2016, having considered the appellant’s opening brief

and the appellee’s motion to affirm under Supreme Court Rule 25(a), it appears to

the Court that:

      (1)    The appellant, Patrick F. Croll, filed this appeal from the Superior

Court’s order dated April 12, 2016, denying his petition for a writ of habeas

corpus. The State of Delaware has moved to affirm the Superior Court’s judgment

on the ground that it is manifest on the face of the opening brief that the appeal is

without merit. We agree and affirm.

      (2)    Croll was indicted in February 2008 on numerous charges, including

Aggravated Menacing, Possession of a Deadly Weapon during the Commission of
a Felony (“PDWDCF”), and Endangering the Welfare of a Child. The charges

stemmed from Croll’s assault of his girlfriend in the presence of a two-year-old

child. In a separate indictment handed down the following month, Croll was

charged with Unlawful Sexual Contact in the First Degree and Offensive

Touching. The charges in that case stemmed from Croll’s abuse of a nine-year-old

child.

         (3)   In June 2008, Croll pled guilty to Aggravating Menacing, PDWDCF

and Endangering the Welfare of a Child from the first indictment and to Unlawful

Sexual Contact in the Second Degree, a lesser-included offense of first degree

unlawful sexual contact, under the second indictment. In exchange for Croll’s

guilty plea, the State agreed to dismiss the other charges in the two indictments.

         (4)   On February 6, 2009, the Superior Court sentenced Croll to a total of

thirty-three years at Level V imprisonment suspended after nineteen years for

decreasing levels of supervision. Croll’s sentence included a five year term of

imprisonment for Aggravated Menacing and a twenty-five year term of

imprisonment for PDWDCF, which was suspended after eleven years for six

months at Level IV work release and six months at Level III probation.




                                          2
       (5)    Between 2009 and 2015, Croll filed a series of unsuccessful motions

in the Superior Court seeking relief from his convictions and sentence.1 With one

exception, if Croll filed a timely appeal from the Superior Court’s decision, this

Court affirmed.2

       (6)    In his habeas corpus petition and in his opening brief on appeal, Croll

claims that his separate terms of imprisonment for Aggravated Menacing and

PDWDCF exposed him to multiple punishments for the same offense in violation

of the prohibition against double jeopardy. In essence, Croll seeks relief from an

illegal sentence under Superior Court Criminal Rule 35.3                 A claim of illegal

sentence cannot be reviewed under a writ of habeas corpus.4

       (7)    Habeas corpus relief is available only to ensure that the prisoner is

held under a legally valid commitment issued by a court of competent jurisdiction.5

In this case, the Superior Court summarily denied Croll’s habeas corpus petition on

1
  Croll’s direct appeal from the February 6, 2009 sentence was dismissed as untimely. Croll v.
State, 2009 WL 1042172 (Del. April 17, 2009).
2
  See Croll v. State, 2010 WL 780505 (Del. Mar. 8, 2010) (remanding for clarification or
correction of sentence due to ambiguity in no contact and supervised visitation provisions in
sentencing order); Croll v. State, 2016 WL 853130 (Del. Mar. 2, 2016) (affirming denial of
second postconviction motion); Croll v. State, 2012 WL 4882379 (Del. Oct. 15, 2012) (affirming
denial of motion for correction of sentence); State v. Croll, 2010 WL 3103396 (Del. Super., June
2, 2010) (denying postconviction motion), aff’d, 2011 WL 486615 (Feb. 9, 2011).
3
  Del. Super. Ct. Crim. R. 35 (governing correction or reduction of sentence); Brittingham v.
State, 705 A.2d 577, 578 (Del. 1998) (providing that relief under Rule 35(a) is available when
the sentence imposed violates the double jeopardy clause).
4
  See Webb v. State, 2007 WL 2310111 (Del. Aug. 14, 2007) (citing Lewis v. State, 221 A.2d
433, 434 (Del. 1965)); LaTorre v. State, 2005 WL 1950210 (Del. July 14, 2005) (affirming
denial of habeas corpus petition in part on unavailability of habeas corpus relief to address
double jeopardy claim).
5
  Hall v. Carr, 692 A.2d 888, 891 (Del. 1997) (quoting 10 Del. C. § 6902(1)).
                                               3
the basis that Croll was being legally detained. That decision was entirely correct.

The Superior Court had subject matter jurisdiction over the charges in the

indictment, the authority to accept Croll’s guilty plea, and the authority to impose a

sentence for the convictions.6 Croll has not demonstrated that he is being illegally

detained and, for that reason, he is not entitled to habeas corpus relief.7

          NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                                /s/ Collins J. Seitz, Jr.
                                                        Justice




6
    11 Del. C. § 2701(c), (e) (governing Superior Court’s original criminal jurisdiction).
7
    Hall v. Carr, 692 A.2d at 891.
                                                   4